Name: 2001/809/EC: Commission Decision of 16 November 2001 granting Denmark a transitional period to bring its accounting systems into line with Regulation (EC) No 2516/2000 of the European Parliament and of the Council (notified under document number C(2001) 3637)
 Type: Decision_ENTSCHEID
 Subject Matter: taxation;  national accounts;  Europe;  social protection
 Date Published: 2001-11-22

 Avis juridique important|32001D08092001/809/EC: Commission Decision of 16 November 2001 granting Denmark a transitional period to bring its accounting systems into line with Regulation (EC) No 2516/2000 of the European Parliament and of the Council (notified under document number C(2001) 3637) Official Journal L 305 , 22/11/2001 P. 0031 - 0031Commission Decisionof 16 November 2001granting Denmark a transitional period to bring its accounting systems into line with Regulation (EC) No 2516/2000 of the European Parliament and of the Council(notified under document number C(2001) 3637)(Only the Danish text is authentic)(2001/809/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 2516/2000 of the European Parliament and of the Council of 7 November 2000 modifying the common principles of the European system of national and regional accounts in the Community (ESA 95) as concerns taxes and social contributions and amending Council Regulation (EC) No 2223/96(1), and in particular Article 7(2) thereof,Having regard to the request made by Denmark on 9 August 2001,Whereas:(1) Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community (ESA 95)(2), as last amended by Regulation (EC) No 2516/2000, contains the reference framework of common standards, definitions, classifications and accounting rules for drawing up the accounts of the Member States for the statistical requirements of the Community, in order to obtain comparable results between Member States.(2) Regulation (EC) No 2516/2000 ensures better comparability and transparency among the Member States in the recording of taxes and social contributions in ESA 95 for the Excessive Deficit Procedure. It provides that net lending/net borrowing of general government is not to include amounts of taxes and social contributions unlikely to be collected.(3) Pursuant to Article 7 of Regulation (EC) No 2516/2000 Member States may ask the Commission for a transitional period of no more than two years in which to bring their accounting systems into line with that Regulation.(4) By letter dated 9 August 2001, the Danish authorities have requested a transitional period of two years to bring their accounting systems into line with Regulation (EC) No 2516/2000.(5) Denmark has for many years based the recording of taxes and social contributions in its national accounts on assessment and declarations. It has provided to the Commission sufficient objective evidence of the need for Denmark to improve its knowledge of the receipt of those amounts in order to bring its accounting systems into line with Regulation (EC) No 2516/2000. Such an improvement requires the involvement of all the public national authorities concerned.(6) The request by Denmark should therefore be granted,HAS ADOPTED THIS DECISION:Article 1Denmark is granted a transitional period in order to bring its accounting systems into line with Regulation (EC) No 2516/2000 no later than 7 December 2002.Article 2This Decision is addressed to the Kingdom of Denmark.Done at Brussels, 16 November 2001.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 290, 17.11.2000, p. 1.(2) OJ L 310, 30.11.1996, p. 1.